NOTICE
This Order was filed under            2022 IL App (4th) 210296-U                     FILED
Supreme Court Rule 23 and is                                                    September 29, 2022
not precedent except in the                  NO. 4-21-0296                          Carla Bender
limited circumstances allowed                                                   4th District Appellate
under Rule 23(e)(1).                 IN THE APPELLATE COURT                           Court, IL


                                              OF ILLINOIS

                                          FOURTH DISTRICT


    THE PEOPLE OF THE STATE OF ILLINOIS,                        )     Appeal from the
               Plaintiff-Appellee,                              )     Circuit Court of
               v.                                               )     Champaign County
    ROBBIE M. PATTON,                                           )     No. 16CF1349
               Defendant-Appellant.                             )
                                                                )     Honorable
                                                                )     Roger B. Webber,
                                                                )     Judge Presiding.



                    JUSTICE HARRIS delivered the judgment of the court.
                    Justices Cavanagh and Steigmann concurred in the judgment.

                                                ORDER
   ¶1       Held: The appellate court granted OSAD’s motion to withdraw as appellate counsel and
                  affirmed the trial court’s judgment.

   ¶2               Defendant, Robbie M. Patton, appeals from the trial court’s order summarily

   dismissing his petition for postconviction relief. The Office of the State Appellate Defender

   (OSAD) was appointed to represent defendant on appeal but now moves to withdraw as counsel

   on the basis it can raise no colorable argument the trial court erred in summarily dismissing

   defendant’s petition. We grant OSAD’s motion and affirm the trial court’s judgment.

   ¶3                                      I. BACKGROUND

   ¶4               In September 2016, the State charged defendant with one count of first degree

   murder (720 ILCS 5/9-1(a)(1) (West 2014)) and three counts of aggravated battery with a
firearm (id. § 12-3.05(e)(1)). The State alleged defendant shot and killed one victim and injured

three others by discharging a firearm. In September 2017, a jury found defendant guilty on all

counts. The trial court subsequently sentenced defendant to 60 years’ imprisonment for first

degree murder and 9 years’ imprisonment for each of the aggravated battery convictions, with

the sentences to be served concurrently. For a discussion of the evidence presented at the jury

trial and sentencing hearing, see People v. Patton, 2020 IL App (4th) 170947-U.

¶5             Defendant appealed his convictions and sentences. On direct appeal, he raised the

following arguments: (1) the State committed a Brady violation (see Brady v. Maryland, 373

U.S. 83 (1963)) by failing to timely disclose evidence that could have been used to impeach a

key State witness; (2) defense counsel was ineffective for failing to call an exculpatory witness at

trial and for failing to object when a State’s witness violated a pretrial ruling barring evidence of

defendant’s mandatory supervised release (MSR) status at the time of the underlying offenses;

(3) the trial court erred in allowing the State to play an unfairly prejudicial cell phone video at

trial; (4) the cumulative effect of defense counsel’s ineffectiveness and the trial court’s erroneous

admission of evidence required reversal; (5) the trial court erred when conducting its Krankel

inquiry into his pro se posttrial claims of ineffective assistance of counsel; and (6) the trial court

imposed an excessive sentence. This court addressed, and rejected, each of defendant's

arguments. See id. ¶¶ 41-90.

¶6             On February 1, 2021, defendant filed a petition for postconviction relief pursuant

to the Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2018)). Defendant

raised the same arguments in his petition that he had raised on direct appeal, and he did not

attach any supporting documentation. On April 26, 2021, the trial court entered a written order

summarily dismissing defendant’s petition because it was frivolous and patently without merit.




                                                 -2-
The court, in relevant part, found that each of the claims in defendant’s petition had been raised

on direct appeal and were addressed and rejected by this court. Therefore, the court found the

claims were barred by the doctrine of res judicata.

¶7             This appeal followed. As noted, OSAD was appointed to represent defendant on

appeal. On May 26, 2022, OSAD filed a motion to withdraw as appellate counsel. This court

granted defendant leave to file a response to OSAD’s motion on or before July 1, 2022.

Defendant did not file a response.

¶8                                         II. ANALYSIS

¶9             OSAD contends no colorable argument can be made the trial court erred in

summarily dismissing defendant’s postconviction petition. First, OSAD asserts it cannot argue

the trial court erred in finding defendant’s claims frivolous and patently without merit. Second,

OSAD maintains it cannot argue the trial court’s ruling was procedurally improper.

¶ 10           “The Post-Conviction Hearing Act provides a procedural mechanism through

which criminal defendants can assert that their federal or state constitutional rights were

substantially violated in their original trials or sentencing hearings.” People v. Buffer, 2019 IL

122327, ¶ 12. At the first stage of proceedings, “the [trial] court must, within 90 days of the

petition’s filing, independently review the petition, taking the allegations as true, and determine

whether ‘the petition is frivolous or is patently without merit.’ ” People v. Hodges, 234 Ill. 2d 1,

10 (2009) (quoting 725 ILCS 5/122-2.1(a)(2) (West 2006)). “A postconviction proceeding is

civil in nature [citation] and is a collateral attack on the prior conviction or sentence that does not

relitigate a defendant’s innocence or guilt [citation]. Therefore, any issues considered by the

court on direct appeal are barred by the doctrine of res judicata ***.” People v. Ligon, 239 Ill. 2d

94, 103 (2010); see also People v. Alcozer, 241 Ill. 2d 248, 258 (2011) (“[P]ostconviction




                                                 -3-
petitions dismissed on principles of forfeiture or res judicata are, necessarily, both frivolous and

patently without merit.”). “We review de novo the dismissal of a postconviction petition at the

first stage.” People v. Lentz, 2014 IL App (2d) 130332, ¶ 7.

¶ 11           Here, we agree with OSAD that no argument can be made on appeal the trial

court erred in finding defendant’s petition frivolous and patently without merit. As noted above,

each of the claims defendant raised in his petition had previously been raised on direct appeal.

This court addressed each of the claims on its merits and ultimately rejected all of them.

Therefore, the trial court correctly found defendant’s claims barred by the doctrine of

res judicata and necessarily frivolous and patently without merit as a result. See Ligon, 239 Ill.

2d at 103; Alcozer, 241 Ill. 2d at 258. As OSAD notes in its motion, the doctrine of res judicata

will be relaxed, in part, when required by fundamental fairness “or where the facts relating to the

claim do not appear on the face of the original appellate record.” People v. Williams, 209 Ill. 2d

227, 233 (2004). However, the trial court had no basis to relax the doctrine in this case.

Defendant did not present any new facts or attach any documentation to his petition.

¶ 12           We also agree with OSAD that no argument can be made the trial court’s

summary dismissal was procedurally improper. Section 122-2.1(a) of the Act provides the trial

court must enter an order on a defendant’s postconviction petition “[w]ithin 90 days after the

filing and docketing” of the petition. 725 ILCS 5/122-2.1(a) (West 2018). “[I]f the trial court

does not enter a summary dismissal within 90 days, it may not do so at all, and instead the

petition must proceed to the second stage.” Lentz, 2014 IL App (2d) 130332, ¶ 7. Here,

defendant’s petition was docketed on February 1, 2021. The trial court entered its order on April

26, 2021. Thus, because the court entered its order within 90 days and without input from the




                                                -4-
State, we agree no argument can be made the court’s summary dismissal was procedurally

improper.

¶ 13                                 III. CONCLUSION

¶ 14           For the reasons stated, we grant OSAD’s motion to withdraw as counsel and

affirm the trial court’s judgment.

¶ 15           Affirmed.




                                             -5-